On Petition for Rehearing.
Roby, C. J.
The argument presented in support of the petition for a rehearing is confined to the question of proximate cause as it arises upon the averments of the complaint. That pleading is, in part, as follows: “That on the return trip on said ticket, at about the hour of three o’clock a. m., on the morning of October 12, 1900, while it was yet dark, said defendant’s (corporation’s) servants and employes in charge of and managing and operating and controlling a locomotive and train of cars then and there being operated and run over and upon said railroad on which said plaintiff was a passenger, carelessly and negligently called the city of Rushville station, and stopped said train, and opened the door of said car in which plaintiff was riding, as an invitation for her and others to alight from said train, although said train was not within forty rods of said station. And when said plaintiff attempted to alight from said train, supposing it was the station, as had been called by defend*670ant’s servants, said train suddenly jerked and threw said plaintiff off of said car to the hard ground below, thereby dislocating her shoulder, and bruising and permanently disabling her; that said injury was not caused by the negligence of plaintiff, but was caused by the negligence of defendant’s servants and employes, to her damage,” etc. The sudden jerking of the train is not, in terms, designated as negligent. “The question of negligence or no negligence is to be determined from the facts pleaded, and the presence or absence of general epithets adds no real force to the facts stated. If the facts stated are sufficient to show negligence, the absence of epithets does not impair their force; if they are not sufficient, no mere epithets can supply the want.” Weis v. City of Madison, 75 Ind. 241, 246, 39 Am. Rep. 135; Island Coal Co. v. Clemmitt, 19 Ind. App. 21; Blue v. Briggs, 12 Ind. App. 105, 106; Louisville, etc., R. Co. v. Wood, 113 Ind. 544. Having caused its passenger to go upon the platform in the night-time for the purpose of getting off its train at a station, no epithets are required to show that the jerking of the train, while she was in the act of alighting, with the degree of force specified, was necessarily a breach of the duty owing to her. It follows that speculation as to which particular specified act done or omitted by appellant was the proximate cause of the injury is without practical interest.
If we continue to grant appellant’s assumption that the invitation to alight must appear to be the proximate cause of the injury complained of, still the complaint is, under well settled and often declared principles, sufficient. The negligent calling of the station, opening the door, and stopping the train, concurring with other conditions created by appellant, caused the injury. “Two or more conditions that may each be harmless, or even beneficial, when taken separately, may yet be exceedingly hurtful, and even dangerous, when taken together. It is the combination of ingredients that makes the deadly poison, although the sep*671arate elements may be quite innocent.” Lake Shore, etc., R. Co. v. McIntosh, 140 Ind. 261, 274.
Negligence may be tbe proximate cause of an injury of ■which it is not the sole or immediate cause. It is enough for it to be the efficient cause which set in motion the chain of circumstances leading up thereto. Lake Shore, etc., R. Co. v. McIntosh, supra; Alexandria Mining, etc., Co. v. Irish, 16 Ind. App. 534; Louisville, etc., R. Co. v. Nolan, 135 Ind. 60, 65; White Sewing Machine Co. v. Richter, 2 Ind. App. 331; Board, etc., v. Sisson, 2 Ind. App. 311, 317; Grimes v. Louisville, etc., R. Co., 3 Ind. App. 573. “ Where an injury is the combined result of the negligence of the defendant, and an accident for which neither the plaintiff nor the defendant is responsible, the defendant must pay damages, unless the injury would have happened if he had not been negligent.’ ” Reid v. Evansville, etc., R. Co., 10 Ind. App. 385, 391, 53 Am. St. 391; Board, etc., v. Sisson, supra; City of Mt. Vernon v. Hoehn, 22 Ind. App. 282; Knouff v. City of Logansport, 26 Ind. App. 202, 84 Am. St. 292. Ilad appellee remained in the car, she would not have been injured. That she did not do so is alleged to have been due to the negligence of the appellant It thereby put into operation the chain of events which, without intervening agencies, resulted in the injury complained of.
The petition is overruled.